Citation Nr: 0407504	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a back disability, 
to include scoliosis.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an effective date for an award of service 
connection for bilateral flat feet with metatarsalgia and 
bunions, prior to August 3, 1999.

5.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the right 
knee, prior to August 3, 1999.

6.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the left knee, 
prior to August 3, 1999.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Washington, D.C., Regional Office (RO) that, in pertinent 
part, denied service connection for hip, neck and back 
disabilities.  In addition, the veteran has appealed a 
determination by a Decision Review Officer that an earlier 
effective date is not warranted for an award of service 
connection for a bilateral foot disability, and 
patellofemoral pain syndrome of each knee.  

During a personal hearing before the undersigned in 
Washington, DC, the veteran withdrew her claims for service 
connection for shoulder, elbow and wrist disabilities, as 
well as her claim for an earlier effective date for an award 
of service connection for recurrent urinary tract infections.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.  Additionally, the veteran presented 
additional evidence at the hearing and provided a waiver of 
RO review in accordance with 38 C.F.R. § 20.1304 (2003).  
Nevertheless, a remand is necessary.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that service connection is warranted for 
hip, neck and back disabilities.  In this regard, the Board 
observes that in a statement dated in November 1999, the 
veteran reported that she had furnished copies of the "most 
relevant portions of my medical records."  It is clear from 
the statement that she did not provide VA with all the 
records in her possession.  She also related that she had not 
submitted all records of the treatment she received from the 
service department as a family member of a veteran.  Finally, 
she stated that she had been treated at the VA Medical Center 
(VAMC) in Washington, D.C., and at the Walter Reed Army 
Medical Center, but that all treatment records from these 
facilities were not provided.  The Board believes that an 
attempt should be made to procure all such records.  

The veteran also argues that an earlier effective date should 
be assigned for the grant of service connection for bilateral 
flatfeet with metatarsalgia and bunions and for 
patellofemoral pain syndrome of each knee.  In this regard, 
she testified at the hearing that she filed a claim for 
service connection either in service, or shortly following 
her discharge from service.  In support of this allegation, 
she notes that she received several letters from VA that 
acknowledge that a claim for VA benefits had been filed at 
that time.  The Board notes that a December 1990 letter from 
the RO states "[t]his is to let you know we have received 
your application for benefits.  There is no need for you to 
take any additional action at this time."  It is also noted 
that a letter dated in May 1991 advised the veteran that 
arrangements were being made for her physical examination.  
Both of these letters were sent to an address in Brooklyn, 
N.Y.  In June 1991, the RO sent the same letter to the 
veteran that it had sent the previous December.  This letter 
was sent to an "APO" address, as the veteran was living 
outside the country.  The Board also points out that on VA 
Form 21-526 submitted in August 1999, the veteran indicated 
that she had previously filed a claim for benefits with VA.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claims, and what specific evidence, if any, 
she is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Furthermore, an attempt to 
locate any file that may have been established at a different 
RO that might shed light on the claim referred to in the 
letters provided by the veteran should be made.   

Accordingly, the case is REMANDED for action as follows:

1.  The RO should contact the veteran and 
request that she submit all service 
medical records and records of treatment 
for hip, neck and back disabilities 
following service that are in her 
possession.  

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, including VA, and non-
VA, from whom she has received treatment 
for her hip, neck and back disabilities 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, including her medical records 
from VA and Walter Reed Army Medical 
Centers, which have not already been 
associated with the claims folder.  
3.  The RO should request that the 
veteran provide any additional 
documentation in her possession that she 
submitted a claim for VA benefits in 
1990.  She should be asked to furnish the 
name of the RO where the claim was filed.  
Based on her reply, the RO should contact 
the identified RO as well as the 
Brooklyn, New York RO, and request that a 
search for a file pertaining to the 
veteran at those facilities be made.  Any 
file obtained should be associated with 
the record.  

4.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

5.  The RO should determine whether any 
additional VA examinations should be 
scheduled for the veteran in order to 
satisfy the duty to assist.  

6.  Following completion of the above, 
the RO should review the evidence and 
readjudicate the veteran's claims.  If 
any of the claims remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


